 FLORIDA AMBULANCE SERVICESAS Ambulance Service, Inc., d/b/a Florida Ambu-lance Service; MSK Ambulance Service, Inc.,d/b/a Atlas Ambulance Service; and LBJ Am-bulance Service, Inc., d/b/a C & R AmbulanceService and 1199, National Union of Hospital& Health Care Employees, Retail, Wholesaleand Department Store Union, AFL-CIO. Cases12-CA-9291, 12-CA-9292, 12-CA-9293, and12-CA-9456September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 8, 1981, Administrative Law JudgeHoward I. Grossman issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a brief in sup-port thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2'The Administrative Law Judge found, and we agree, that Respond-ent demanded the names of union members as a precondition to engagingin collective bargaining, that Respondent's demand was irrelevant to itsbargaining position and had ominous overtones in light of Respondent'spast violations of Sec. 8(a)3), and that the demand does not constitute anadequate defense to the allegation that Respondent violated Sec. 8(aH5)by refusing to meet with the Union's authorized bargaining representa-tives. See Nomad Division Skyline Corporation. Inc., 240 NLRB 737(1979). Thus, the Administrative Law Judge implicitly considered Re-spondent's conduct in this matter to be unlawful. but made no specificfinding of a violation.The General Counsel has excepted to the Administrative Law Judge'sfailure to make the specific finding that Respondent violated Sec. 8(a)(5)and (I) of the Act as alleged in the complaint by demanding the names ofunion members as a precondition to engaging in collective bargaining.We find merit in the exception. We shall amend the Conclusions of Lawand the Order accordingly, and shall issue a notice in lieu of that recom-mended by the Administrative Law Judge.2 In the section of the Decision entitled "The Remedy," the Adminis-trative Law Judge recommended that Respondent be required to ceaseand desist from "in any other manner" infringing upon its employees'statutory rights. The basis of this recommendation was Respondent'segregious and continuing unfair labor practices which demonstrated adisregard of its employees' fundamental statutory rights, as well as thefact that Respondent had been subject to a broad order such as this in theprevious proceeding before the Board. See SAS Ambulance Service. Inc..d/b/a Florida Ambulance Service. et al., 255 NLRB 286 (1981) However,the Administrative Law Judge inadvertently failed to include this broadproscription in his recommended Order. We agree with his recommenda-tion, and shall modify the Order accordingly. See Hickmoul Foods. Inc.,242 NLRB 1357 (1979).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980). Member Jenkins would award interest on the backpaydue based on the formula set forth therein.258 NLRB No. 65AMENDED CONCI.USIONS OF LAWDelete Conclusion of Law 6 and substitute thefollowing:"6. By refusing upon demand to meet with theUnion's authorized bargaining representatives, byunilaterally engaging in individual bargaining withthe employees in the unit described in paragraph4(c) above, by unilaterally granting said employeesa wage increase on or about November 7, 1980,and by demanding the names of union members asa precondition to engaging in collective bargainingwith the Union, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,SAS Ambulance Service, Inc., d/b/a Florida Am-bulance Service; MSK Ambulance Service, Inc.,d/b/a Atlas Ambulance Service; and LBJ Ambu-lance Service, Inc., d/b/a C & R Ambulance Serv-ice, Clearwater, Florida, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Delete paragraph l(d) and substitute the fol-lowing:"(d) Demanding the names of union members asa precondition to engaging in collective bargainingwith the Union."(e) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protection459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo refrain from the exercise of any or allsuch activities.We will not refuse to bargain with any au-thorized agent or agents of 1199, NationalUnion of Hospital & Health Care Employees,Retail, Wholesale and Department StoreUnion, AFL-CIO, as the exclusive representa-tive of all our employees in each of the bar-gaining units stated below.WE WILL NOT bargain individually with anyof our represented employees in any of theunits stated below.WE WILL NOT unilaterally grant wage in-creases to our employees in the units statedbelow without prior consultation and bargain-ing with their representative. Nothing hereinshall be construed as requiring any wage in-crease heretofore granted to be revoked. Sinceour companies interchange employees and arean integrated business enterprise, the appropri-ate unit for each company at our Clearwater,Florida, facility, is as follows:All full-time and regular part-time registeredemergency technicians, registered paramed-ics and licensed ambulance drivers; exclud-ing office clerical employees, shift leaders,dispatchers, mechanics, guards and supervi-sors as defined in the Act.WE WILL NOT demand the names of unionmembers as a precondition to engaging in col-lective bargaining with the Union.WE WILL grant to our employees employedby SAS Ambulance Service, Inc., d/b/a Flor-ida Ambulance Service, and by MSK Ambu-lance Service, Inc., d/b/a Atlas AmbulanceService, in the units described above, wage in-creases equal to those previously granted onNovember 7, 1980, to our employees em-ployed by LBJ Ambulance Service, Inc.,d/b/a C & R Ambulance Service, retroactiveto such date or the date of an individual em-ployee's initial employment, whichever is later,with interest.WE WILL, upon request, bargain for I yearwith any authorized agent or agents of theabove-named labor organization as the exclu-sive representative of all our employees ineach unit described above, with respect torates of pay, wages, hours, and other termsand conditions of employment, and, if an un-derstanding is reached, embody such under-standing in a signed agreement.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act, asamended.SAS AMBULANCE SERVICE, INC.,D/B/A FLORIDA AMBULANCE SERV-ICE; MSK AMBULANCE SERVICE,INC., D/B/A ATLAS AMBULANCESERVICE; AND LBJ AMBULANCESERVICE, INC., D/B/A C & R AMBU-LANCE SERVICEDECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:This case was heard on December 19, 1980,1 in Tampa,Florida. The charges in cases 12-CA-9291, 12-CA-9292,and 12-CA-9293, were filed on August 4 by 1199, Na-tional Union of Hospital & Health Care Employees,Retail, Wholesale and Department Store Union, AFL-CIO (herein the Union or the Charging Party), and aconsolidated complaint was issued on September 3. Thecharge in Case 12-CA-9456 was filed on November 12,and an amendment to the consolidated complaint wasissued on December 4. As thus amended, the complaintalleges that SAS Ambulance Service, Inc., d/b/a FloridaAmbulance Service (herein Respondent SAS); MSKAmbulance Service, Inc., d/b/a Atlas Ambulance Serv-ice (herein Respondent MSK); and LBJ AmbulanceService, Inc., d/b/a C & R Ambulance Service (hereinRespondent LBJ (all three enterprises referred to collec-tively herein as Respondent) violated Section 8(a)(5) ofthe National Labor Relations Act, as amended (hereinthe Act), by (1) refusing to bargain with the Union's bar-gaining committee because it included former employeesof Respondent and because the Union declined to revealthe names of its members in the bargaining unit; (2) en-gaging in individual bargaining with employees in thebargaining unit; and (3) unilaterally implementing a wageincrease pursuant to said individual bargaining.Upon the entire record, including my observation ofthe demeanor of witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the following:FINDINGS OF FACTI. JURISDICTIONRespondents SAS, MSK, and LBJ, three separateFlorida corporations, have been affiliated business enter-prises with common officers, ownership, management,and supervision; have formulated and administered acommon labor policy affecting employees of said corpo-rations; have shared common premises and facilities inClearwater, Florida; and have interchanged personnelwith each other. Said business enterprises constitute asingle integrated business enterprise and a single employ-er within the meaning of the National Labor RelationsAll dates hereinafter are in 1980 unless otherwise specified.460 FLORIDA AMBULANCE SERVICEAct, and are engaged in providing ambulance service inPinellas County, Florida. During 1979, Respondent de-rived gross revenues in excess of $500,000 and providedservices valued in excess of $50,000 for the city of St.Petersburg, which is directly engaged in interstate com-merce. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act. 2Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn the Board's recent decision involving the same Re-spondent,3the Board concluded that Respondent violat-ed Section 8(a)(1) by various acts of interference with itsemployees' Section 7 rights, and also, on January 9,1980, violated Section 8(a)(3) by discriminatorily dis-charging employees Ronald Hollins and NicholasBojack. 4On April 8, after a Board election, the Union was cer-tified as the exclusive collective-bargaining representa-tive of the employees of each of the individual Respond-ents employed at their Clearwater, Florida, facility in thefollowing appropriate and identical units:All full-time and regular part-time registered emer-gency medical technicians, registered paramedicsand licensed ambulance drivers; excluding officeclerical employees, shift leaders, dispatchers, me-chanics, guards and supervisors as defined in theAct.B. The Bargaining HistorySubsequent to certification, the employees' organizingcommittee selected a bargaining committee.5On June 12,committee members Isom, Neville, Hollins, and Bojackwent to the office of William W. Stanley, president of allthree Respondent corporations, and requested a meeting.Isom testified without contradiction that Stanley's secre-2 On March 26, 1981, the Board issued its decision in SAS AmbulanceService, Inc.. d/b/a Florida Ambulance Service. er al., 255 NLRB No 31, acase involving the same parties wherein the Union is named as "SASAmbulance Workers Organizing Committee, 1199, National Union ofHospital & Health Care Employees. RWDSU, AFL-CIO." However,the record herein establishes that the Union as named in the caption wascertified by the Board on April 8, 1980, as the representative of Respond-ent's employees. There being nothing in the record to warrant my chang-ing the name of the certified Union so as to conform it to that stated inthe Board's aforesaid Decision, I shall leave it as established by the plead-ings herein.' Ibid.I In the proceeding before the Administrative Law Judge in SAS Am-bulance Service. supra. Respondent contended that Hollins and Bojackwere discharged because of their participation in the distribution of leaf-lets which were defamatory with respect to Respondent. This contentionwas rejected by the Administrative Law Judge in his Decision dated Oc-tober 15, and by the Board5 The members of the bargaining committee were Patrick Isom. an or-ganizer; employees Bill Wade and Jeff Lowe: former employees RonaldHollins and Nicholas Bojack; and two other former employees identifiedas Neville and Beattie.tary went back into the office and returned with themessage that Stanley would meet with Isom, but notwith the other committee members. Isom thereafter hada telephone conversation with Stanley in which the latterstated his refusal to meet with former employees of Re-spondent.On July 3, Stanley met with Isom and one othermember of the committee who was employed, BillWade. Stanley was accompanied by Barry Mogil, vicepresident and general manager of all three Respondentcorporations. According to Isom, Stanley again refusedto meet with former employees, and demanded a list ofcurrent union members. He also refused to meet at a neu-tral place, and was "very insistent" upon having meet-ings only at his office and during working hours. Isomtold Stanley that he was not entitled to the names ofunion members until after negotiations had been complet-ed, and that the Union had made a checkoff request.Stanley's testimony partially corroborated Isom's, andwas partially equivocal. He acknowledged having ex-pressed a willingness to meet with union members in Re-spondent's offices during normal business hours, butwithout the presence of former employees. Asked wheth-er he would object to the presence of former employeesat meetings conducted on "neutral territory," Stanleysaid that he would have "no control" over this, andthought that he said he would accept if it became a "ne-cessity." I credit Isom's version of the July 3 meeting.C. Respondent's Contract With the City of St.PetersburgRespondent had a contract for services to be providedto the city of St. Petersburg, one of the provisions ofwhich was that the city pay Respondent $100,000 annu-ally to offset "bad debts" incurred by the latter. If thebad debts did not equal 100,000, the difference was tobe refunded by Respondent to the city.Deputy City Manager Lawrence E. Arnold testifiedthat, on July 28, he met with Hollins, Bojack, Beattie,and Neville at their request. They protested to Arnoldthat Respondent was not making proper reimbursementto the city under the bad-debt provision of the contract,and that it was not providing adequate service. Arnolddid not believe, however, that there was any direct im-plication of fraud. The city thereafter conducted an 8-week audit of Respondent's contract, and determinedthat Respondent was in basic compliance with the agree-ment. Arnold informed Respondent of the results of theaudit by letter dated October 6.Stanley initially testified that he did not know the datethat the employees complained to the city manager, andagain stated that he was "lost for notes." It was not untilhe saw a copy of Respondent's Exhibit I (the St. Peters-burg report, which cites July 29 as the date of the com-plaint) that Stanley gave July 30-31 as the date helearned about the complaint. However, there is no refer-ence to the matter in Stanley's affidavit given on August13. According to his testimony, the affidavit closes witha statement of Stanley's willingness to bargain in Re-spondent's offices during business hours, without thepresence of former employees, provided that the Union461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscloses at the first session the names of Respondent'semployees who were union members.D. The August 4 MeetingFollowing the unsuccessful July 3 meeting, Isom re-quested assistance from the Federal Mediation Service,and thereafter met with General Manager Mogil onAugust 4. Isom was accompanied by Bojack, Hollins,and Neville. Isom testified that Mogil restated Respond-ent's position; to wit, that it would only meet with com-mittee members who were still employed, and wouldonly meet during working hours at Respondent's placeof business. Although Mogil did not testify, Stanley af-firmed that he had instructed Mogil to insist on meetingonly during working hours in Respondent's offices with-out the presence of former employees. It is obvious thatIsom's account of the August 4 meeting is accurate.E. Allegations Admitted by RespondentThe pleadings establish that Respondent LBJ, begin-ning about August 18, engaged in individual bargainingwith employees in the certified unit, and, about Novem-ber 7, unilaterally implemented a wage increase as aresult of such individual bargaining.F. The District Court ProceedingIn addition to issuance of the complaint herein, the Re-gional Director filed a petition in a United States districtcourt for injunctive relief under Section 10(j) of the Act,and the matter was heard on October 9. The districtcourt order shows that Respondent then argued beforethe court that the hostility of Bojack and Hollins wassuch that Respondent's refusal to bargain with them ascommittee members was justified. "Respondents allege,"the court's order states, "that the two were terminatedbecause they participated in the distribution of literatureand statements which Respondents believe were calculat-ed to disparage and financially harm them." However,the court was provided with a copy of the October 15Decision of the Administrative Law Judge in the priorproceeding which rejected this defense, and the courtthereafter issued its injunction on October 20, to remainin effect until final disposition of the matter by theBoard. 6G. Respondent's DefenseRespondent makes the same general defense in thisproceeding that it has advanced previously, with someadditional argument. Thus, Stanley testified herein thathe learned from the testimony of Hollins during theformer Board hearing (May 12 and 13) that Neville andBeattie had also distributed the allegedly defamatoryleaflets. According to Respondent, this formed part ofthe basis of Stanley's alleged belief that Neville and Beat-tie (in addition to Hollins and Bojack) possessed suchanimus against Respondent as to "create an atmospherenot conducive to good faith bargaining." According to6As noted supra, fn. 2, the Board's Order affirming the AdministrativeLaw Judge was issued on March 26, 1981.Stanley, this was the reason for Respondent's refusal tobargain with such individuals on July 3.Respondent did not, however, take any action againstNeville and Beattie because of the leaflet distribution.Beattie was discharged prior to July 3 because of alleged"multiple" traffic violations. Neville was disabled on July3, was then receiving workmen's compensation, and wassubsequently discharged because of alleged falsificationof an employment application and failure to reveal priorsurgery.As described above, Stanley testified that he learnedon July 30 or 31 of the July 28 visit and protest of Hol-lins, Bojack, Neville, and Beattie to the St. PetersburgDeputy City Manager, which Respondent calls an at-tempt "to financially harm nay cripple, the Respondent."Accordingly, Respondent's "initial refusal to bargainarose from its perception that the four former employeeswere attempting indirectly in January 1980 what they at-tempted to do directly on July 28, 1980. It can be saidonly that Respondents' pre-conceived fears were laterwarranted and only by slightly more than one month."In support of its admitted refusal to bargain, Respond-ent cites dictum in General Electric Company v.N.L.R.B. that there may be an exception to the generalrule permitting either side to choose its bargaining repre-sentative, but only in "rare ...situations so infectedwith ill-will, usually personal, or conflict of interest as tomake good-faith bargaining impractical."8Respondent's principal authority, however, is The Ken-tucky Utilities Company, 76 NLRB 845 (1948), a case inwhich the Board held that respondent therein was notjustified in refusing to bargain with a union agent despitethe latter's hostility to respondent, but where the Boardwas reversed on this point by the Court of Appeals forthe Sixth Circuit.9The court's reasoning was groundedon a finding by the Trial Examiner that the union agentmade speeches saying that he had a grudge to settle withthe company, that some of the company's officials wereliars, that the company "did not give a damn for the wel-fare of its employees," and that the union agent hopedthe company would go broke and be forced to sell out tothe Tennessee Valley Authority. ° "His expressed hostil-ity to the respondent and his purpose to destroy the re-spondent financially made any attempt at good faith col-lective bargaining a futility," in the court's opinion. Ad-ditional reasons considered by the court were the factsthat the agent had not been personally chosen by the em-ployees, that he had been withdrawn on two prior occa-sions at respondent's request, and that other union repre-sentatives had orally agreed that he was not a properperson to represent the employees. "Respondent in this case therefore concludes that to re-quire it "to bargain with these former employees wouldencourage even more blatant conduct from them andmake a mockery out of good faith bargaining."7412 F.2d 512 (2d Cir. 1969)., enfg. as modified 173 NLRB 253 (1968)."Id. at 517.9N.L.R.B. v. Kentucky Utilities Company, 182 F.2d 810 (6th Cir. 1950),enfg. as modified 76 NLRB 854.'°Id. at 812." Id. at 813-814462 FLORIDA AMBULANCE SERVICEH. Factual and Legal AnalysisI. Respondent's refusal to meet with the Union'sauthorized bargaining representativesSection 7 of the Act guarantees to employees the right"to bargain collectively through representatives of theirown choosing," and Respondent's burden, as it concedes,is to establish that its admitted refusal to bargain with therepresentatives selected by the certified Union was war-ranted because this case presented one of those "rare..situations so infected with ill-will, usually personal,or conflict of interest as to make good-faith bargainingimpractical," or, stated otherwise, that there was "per-suasive evidence that the presence of the particular indi-vidual [or individuals] would create ill will and makegood-faith bargaining impossible.' I conclude that Re-spondent has not met this burden.Respondent's initial refusal to bargain occurred onJune 12 when the bargaining committee requested ameeting at Stanley's office, and Stanley respondedthrough his secretary that he would meet with Isom butnot with other committee members. This message wasrepeated in a later telephone conversation between Stan-ley and Isom and again on July 3 when Stanley's condi-tion for bargaining, expressed directly to Isom, was thatthere be no former employees participating in the negoti-ations. Stanley also rejected Isom's request that bargain-ing take place at a "neutral" location other than Re-spondent's offices, and demanded a list of union membersas a condition for bargaining. Stanley's testimony con-cerning his own affidavit establishes clearly that Re-spondent demanded bargaining at its own offices, thenames of all union members, and the absence of formeremployees as a prerequisite to negotiations.As noted, Respondent defends with the assertion thatits "initial refusal to bargain arose from its perceptionthat the four former employees [Hollins, Bojack, Neville,and Beattie] were attempting indirectly in January 1980what they attempted to do directly on July 28, 1980."The argument is replete with error. In the first place, theBoard's decision in the former proceeding establishesthat the employee distribution of leaflets in January wasprotected activity, and that Respondent's discharge ofHollins and Bojack because of this activity was violativeof Section 8(a)(3) of the Act. Accepting at face valueStanley's testimony that he learned during the priorBoard hearing that Neville and Beattie also distributedleaflets, such knowledge is not a defense to Respondentin this case. Employee participation in protected activity,without more, cannot be equated with employee ill willof a degree sufficient to warrant an employer's refusal tobargain with the employees. Such employee activity isno more a defense to the 8(a)(5) allegation in this case' General Electric Company v. N. LR.B. supra." KDEN Broadcasting Company, a wholly owned subsidiary of NorthAmerican Broadcasting Company, Inc., 225 NLRB 25, 35 (1976). See alsoBrotherhood of Teamsters and Auto Truck Drivers Local No. 70 of AlamedaCounty. etc. (Silas F Royster d/b/a East Bay Consultants), 183 NLRB1330 (1970), enfd. 459 F.2d 694 (9th Cir. 1972); Deeco. Inc., 127 NLRB666 (1960); Roscoe Skipper. Inc.. 106 NLRB 1238 (1953), enfd. 213 F.2d793 (5th Cir. 1954)than it was to the 8(a)(3) charge in the former proceed-ing.The Board's decision in the prior case shows that theemployee leaflet complained about unsafe ambulances,and that Hollins testified that public officials could assistthe employees' cause because the city of St. Petersburghad a contract with Respondent for ambulance service. "Respondent now argues in this proceeding that its "ini-tial" refusal to bargain (June 12) arose from its "percep-tion" of what the employees "attempted to do on July28" (the meeting with the deputy city manager).Respondent's argument imputes to it an element ofclairvoyance which is not warranted by the record; i.e.,that it knew on June 12 that the employees would takespecific action on the matter. Nor was it likely that Re-spondent could "perceive" this still future activity onJuly 3 when Stanley again repeated his unlawful de-mands to Isom. Although Stanley asserted that helearned on July 30-31 about the four employees' meetingwith the deputy city manager on July 28, this testimonyis suspect because (1) Stanley did not know the dateduring his initial testimony and could only give it afterseeing the St. Petersburg written report; (2) he did notstate the source of his knowledge, which was far in ad-vance of the first official notice from the city; and (3) hisaffidavit dated August 13 contains no reference to thisasserted reason for refusing to bargain.The first documentary evidence of notice of the auditto Stanley is the deputy city manager's letter to himdated October 6. Whether Stanley received this letter byOctober 9, the date of the hearing in Federal districtcourt on the injunction petition, is unknown. In anyevent, Respondent did not advance this argument in thehearing held that day, so far as is indicated by the court'sorder. I do not credit Stanley's testimony that he learnedof the July 28 complaint to the city on July 30-31.Rather, I conclude that Respondent advances the conten-tion in this proceeding as an afterthought to bolster itscase.Even if Respondent's refusal to bargain had takenplace subsequent to the employee protest to the city andsubsequent to Respondent's knowledge thereof, thiswould not have provided Respondent with a defense.The employee protest charged Respondent with failureto remit proper amounts to the city pursuant to the bad-debt provision of the contract, and with failure to giveadequate service, but did not amount to a charge offraud in Deputy City Manager Arnold's opinion. This isa far cry from the facts in the case principally reliedupon by Respondent,'5 where the union agent madespeeches saying he had a grudge to settle with the com-pany, that some of the company officials were "liars,"that the company did not "give a damn" for the welfareof its employees, and that the agent hoped the companywould go broke and be forced to sell out. Nor do thecircumstances in this proceeding approach the facts in acase where the union insisted on including representa-tives of a second union that did not represent the em-ployees in the bargaining unit, but, instead, represented" SAS Ambulance Service. Inc.. supra.NL.R.B. v The Kentucky Utilities Company. supra.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of one of the employer's competitors, andwhere the employer intended to reveal confidential tradesecrets during negotiations. On these facts the Boardfound a "clear and present danger to meaningful collec-tive bargaining," which justified a refusal to bargain.6Even less do the facts in the instant case resemble thosewhere the union agent to whom the employer objectedhad made a sudden, unprovoked physical attack on thepersonnel director. 17Instead, the employees herein merely filed a complaintwith a public official consistent with the position taken intheir leaflets and in Hollins' prior testimony-matters al-ready adjudicated by the Board. I conclude that this ad-ditional activity does not constitute "persuasive evidence"of the impossibility of collective bargaining with theseemployees,"t even if such additional activity had takenplace prior to Respondent's refusal to bargain.2. Respondent's demand for names of unionmembersThe evidence clearly establishes that Respondent de-manded the names of union members as a preconditionto bargaining, and that the Union refused, saying that itwould supply the names only when presenting a check-off request at the conclusion of negotiations.Respondent's posture when making this demand wasthat of an employer who had already violated Section8(a)(3) of the Act, as established in the prior case. Thisgives an ominous overtone to Respondent's demand forthe names of all union adherents. As the Board hasstated:An employer cannot discriminate against union ad-herents without first determining who they are. TheBoard is continually confronting cases involving un-lawful discrimination against employees where theprelude to the discrimination was the employer's at-tempt systematically to investigate the sympathiesof his employees. The frequency of a pattern of em-ployer conduct associating discrimination againstunion adherents with the employer's efforts to learnthe names of union activists supports the conclusionthat there is a "danger inherent" in such conduct: atendency toward interference with the exercise byemployees of their organizational rights. 9Respondent advances no reason or necessity to explainits demand for this information. In a recent case wherethe company conditioned bargaining upon receipt fromthe union of statistical information concerning the racial,sexual, and ethnic composition of the union's member-ship, the Board concluded that such information was "ir-relevant" to the company's bargaining obligation, anddid not constitute a defense to a refusal-to-bargaincharge.20For similar reasons, Respondent's demand" CBS Inc., 226 NLRB 537, 539 (1976), enfd. sub nom. InternationalBrotherhood of Electrical Workers, AFL-CIO, e al. v. N.L.R.B., 557 F.2d995 (2d Cir. 1977)." Fitzsimons Manufacturing Company, West Branch Tube Division, 251NLRB 375 (1980)." KDEN Broadcasting Company. supra." Cannon Electric Company, 151 NLRB 1465, 1468-69 (1965).' Nomad Division Skyline Corporation. Inc., 240 NLRB 737 (1979).herein for slightly different information about theUnion's membership is also irrelevant to its own bargain-ing obligation, and does not constitute an adequate de-fense to the 8(a)(5) allegation.3. Individual bargaining and the unilateral wageincreaseAs set forth above, the pleadings establish that Re-spondent LBJ, beginning about August 18, engaged inindividual bargaining with employees in the certifiedunit, and, about November 7, unilaterally implemented awage increase therein. It is settled law that such conductis violative of Section 8(a)(5) and (1) of the Act. Itshould be noted that the pleadings establish this as a vio-lation only by Respondent LBJ.I therefore find, for the reasons given above,2tthat Re-spondent has violated Section 8(a)(5) and (1) of the Act.In accordance with these findings, I make the following:CONCLUSIONS OF LAW1. SAS Ambulance Service, Inc., d/b/a Florida Am-bulance Service; MSK Ambulance Service, Inc., d/b/aAtlas Ambulance Service; and LBJ Ambulance Service,Inc., d/b/a C & R Ambulance Service, constitute asingle integrated business enterprise and a single employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. 1199, National Union of Hospital & Health CareEmployees, Retail, Wholesale and Department StoreUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. On or about March 27 and 28, 1980, a majority ofRespondent's employees in the units described in para-graph 4 below, by secret-ballot election conducted bythe Board, selected the Union as their representative forthe purposes of collective bargaining and, on or aboutApril 8, 1980, the Board certified the Union as the exclu-sive representative of all the employees in said units.4 (a) All full-time and regular part-time registeredemergency medical technicians, registered paramedics,and licensed ambulance drivers employed by RespondentSAS Ambulance Service, Inc., d/b/a Florida AmbulanceService, at its Clearwater, Florida, facility, excludingoffice clerical employees, shift leaders, dispatchers, me-chanics, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct.(b) All full-time and regular part-time registered emer-gency medical technicians, registered paramedics, and li-censed ambulance drivers employed by RespondentMSK Ambulance Service, Inc., d/b/a Atlas AmbulanceService, at its Clearwater, Florida, facility, excludingoffice clerical employees, shift leaders, dispatchers, me-chanics, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collective"1 Although the record contains evidence that Respondent refused tobargain at any location other than its own office, the complaint does notallege this as a violation, and the General Counsel stated that the matterhad been "resolved." Accordingly, I make no findings on this issue.464 FLORIDA AMBULANCE SERVICEbargaining within the meaning of Section 9(b) of theAct.(c) All full-time and regular part-time registered emer-gency medical technicians, registered paramedics, and li-censed ambulance drivers employed by Respondent LBJAmbulance Service, Inc., d/b/a C & R Ambulance Serv-ice, at its Clearwater, Florida, facility, excluding officeclerical employees, shift leaders, dispatchers, mechanics,guards, and supervisors as defined in the Act, constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5. Since on or about April 8, 1980, and at all timesthereafter, the Union has been, and is now, the repre-sentative for the purposes of collective bargaining of amajority of the employees in the units described in para-graph 4 above, and, by virtue of Section 9(a) of the Act,has been, and is now, the exclusive representative of allthe employees in said units for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.6. By refusing upon demand to meet with the Union'sauthorized bargaining representatives, by unilaterally en-gaging in individual bargaining with the employees inthe unit described in paragraph 4(c) above, and by unilat-erally granting said employees a wage increase on orabout November 7, 1980, Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees in the ex-ercise of the rights guaranteed them in Section 7 of theAct, and thereby has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) of the Act.8. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IV. THE REMEDYIt having been found that Respondent engaged in cer-tain unfair labor practices, it is recommended that itcease and desist therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act.Thus, I recommend that Respondent cease and desistfrom refusing to meet with any of the Union's authorizedbargaining representatives, from unilaterally engaging inindividual bargaining with any of the represented em-ployees in any of the units specified above, and from uni-laterally granting said employees wage increases withoutbargaining therefor with the Union.In accordance with Board policy, this last recommen-dation should not be construed as a requirement that Re-spondent revoke any wage increase previously given.22Rather, Respondent's prior unlawful wage increase onlyfor Respondent LBJ employees requires that it take spe-cific affirmative action to correct the effects of same. Ifunremedied, Respondent's action would require the22 Allis-Chalmers Corporation, 234 NLRB 350, fn. 4 (1978), and 237NLRB 290, 292 (1978), enfd. as modified 601 F.2d 870 (5th Cir. 1979).Union first to bargain for a similar increase for the em-ployees in the other units, and then to bargain for what itbelieved to be an adequate wage for all employees. Inthe integrated enterprise which Respondent conducts,this would tend to create dissension within the Unionand fragmented bargaining, a result directly attributableto Respondent's unlawful conduct. Therefore, I shall rec-ommend that Respondent first grant each employee ofRespondents SAS and MSK a wage increase equal tothat previously granted the employees of RespondentLBJ, retroactive to the date thereof, November 7, 1980,or to the date of an individual employee's first date ofemployment, whichever is later, with interest, in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).23 In granting said recommended wageincrease to the employees of Respondents SAS andMSK, Respondent must make certain that the wage ratesin all units are equal for jobs similarly classified.I shall further recommend that Respondent also be re-quired to bargain, upon request, with any authorizedagent or agents of the Union as the exclusive representa-tive of all the employees in each certified unit. More-over, because Respondent's refusal to meet with theUnion's bargaining team has cost the Union most of itscertified year, I shall recommend that Respondent be re-quired to continue to bargain and recognize the Unionfor 1 year from the date it begins to negotiate with theUnion's bargaining team. 24Because Respondent's continuing unfair labor practicesare sufficiently egregious in nature so as to demonstrate adisregard for its employees' fundamental statutory rights,and because the Board in the prior proceeding involvingthis Respondent issued a broad order, I shall recommendanother order requiring Respondent to cease and desistfrom in any other manner infringing upon such rights.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER25The Respondent, SAS Ambulance Service, Inc., d/b/aFlorida Ambulance Service; MSK Ambulance Service,Inc., d/b/a Atlas Ambulance Service; and LBJ Ambu-lance Service, Inc., d/b/a C & R Ambulance Service,Clearwater, Florida, its officers, agents, successors, andassigns, shall:i. Cease and desist from:(a) Refusing to meet with any authorized agent oragents of 1199, National Union of Hospital & HealthCare Employees, Retail, Wholesale and DepartmentStore Union, AFL-CIO, as the exclusive representativeof all the employees in any of the following appropriateunits:23 See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).KDEiV Broadcasting Company, supra.2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) All full-time and regular part-time registered emer-gency medical technicians, registered paramedics, and li-censed ambulance drivers employed by Respondent SASAmbulance Service, Inc., d/b/a Florida AmbulanceService, at its Clearwater, Florida, facility; excludingoffice clerical employees, shift leaders, dispatchers, me-chanics, guards, and supervisors as defined in the Act.(2) All full-time and regular part-time registered emer-gency medical technicians, registered paramedics, and li-censed ambulance drivers employed by RespondentMSK Ambulance Service, Inc., d/b/a Atlas AmbulanceService, at its Clearwater, Florida, facility; excludingoffice clerical employees, shift leaders, dispatchers, me-chanics, guards, and supervisors as defined in the Act.(3) All full-time and regular part-time registered emer-gency medical technicians, registered paramedics, and li-censed drivers employed by Respondent LBJ AmbulanceService, Inc., d/b/a C & R Ambulance Service, at itsClearwater, Florida, facility; excluding office clerical em-ployees, shift leaders, dispatchers, mechanics, guards, andsupervisors as defined in the Act.(b) Unilaterally engaging in bargaining with any of therepresented employees in any of the units set forthabove.(c) Unilaterally granting wage increases to any of therepresented employees in any of the units describedabove without prior consultation and bargaining withtheir representative. Nothing herein shall be construed asrequiring Respondent to revoke any wage increase previ-ously granted.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Grant retroactive wage increases to the employeesin the units described above in subparagraphs l(a)(l) andl(a)(2) in the manner described in the section of this De-cision entitled "The Remedy."(b) Upon request, bargain with any authorized agentor agents of the above-named labor organization as theexclusive representative of all employees in the aforesaidunits for a period of I year from the first date of bargain-ing in good faith with respect to rates of pay, wages,hours, and other terms and conditions of employmentand, if an understanding is reached, embody such under-standing in a signed agreement.(c) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of the retroactivewage increases due under the terms of this recommendedOrder.(d) Post at its Clearwater, Florida, facility copies ofthe attached notice marked "Appendix."26Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"466